Citation Nr: 0322844	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  93-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in St. Louis. Missouri


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.

4.  Entitlement to an increased evaluation for the residuals 
of a low back strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to July 1970.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 1998, on appeal from a May 1991 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The case has since been transferred 
to the VARO in St. Louis, Missouri.  Upon its last review, 
the Board denied the veteran's claims pertaining to a 
psychiatric disorder and a skin disorder, and found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disability.  The Board also remanded the claims pertaining to 
a headache disorder, a right hip disability and a back 
disability.  

The record reflects that before the U.S. Court of Appeals for 
Veterans Claims (Court), the veteran challenged the Board's 
denial of service connection for a psychiatric disorder.  
Pursuant to a joint motion for remand filed by the parties, 
in October 2000 the veteran's claim was remanded to the Board 
for readjudication.  The veteran declined to pursue an appeal 
relative to the claimed skin and left knee disorders.  

The Board has carefully reviewed all evidence of record 
pertaining to the claims presently at issue.  Having done so, 
the Board regretfully finds that it must remand this matter 
to the RO for further development of the record.  

REMAND

As an initial matter, subsequent to the Board's last review, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  Among other directives, the VCAA eliminated the 
well-grounded claim requirement; expanded the duty of VA to 
notify the veteran and the representative of requisite 
evidence, and enhanced the duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Further, recent decisions by the Court 
have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993) (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.).  The Court also held in Holliday v. Principi, 14 
Vet. App. 280 (2001) that the VCAA was potentially applicable 
to all claims pending on the date of enactment, citing Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Subsequently, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003) that Section 3(a) of VCAA (codified 
at 38 U.S.C.A. § 5103(a)) does not apply retroactively, and 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Holliday v. Principi, 14 Vet. App. 280 (2001) to the extent 
they conflict with the Supreme Court's and the Federal 
Circuit Court's binding authority.  In this case and to the 
extent that the Kuzma case may be distinguished from the 
instant case because of the finality of the Board decision in 
Kuzma at the time of the November 2000 VCAA enactment date, 
the Board finds that the provisions of the VCAA are 
potentially applicable to this pending appeal.  Both the now-
vacated December 2000 Board decision and the October 2000 
Order of the Court clearly predate the enactment date of the 
VCAA. 

In this regard, the record does not reflect that the veteran 
has been specifically apprised of what evidence would 
substantiate the claims at issue, nor of the allocation of 
responsibility for obtaining such evidence.  Because such an 
advisement is required under the VCAA, this action shall be 
directed upon remand.  38 U.S.C.A § 5103(a); Quartuccio, 
supra.  

Specifically as to the veteran's claim of service connection 
for a psychiatric disorder, requisite for a grant of service 
connection for PTSD is medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2002).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) 
(2002).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Firstly, and with regard to the veteran's claimed stressors, 
the veteran has alleged in various submissions that he was so 
exposed to traumatic events throughout his service tenure, 
and he has alluded to being assigned to numerous vessels and 
duty stations.  However, while his service personnel records 
reflect the various geographical locations and duty stations 
to which he was assigned, they are silent regarding temporary 
duty stations and posting on vessels.  

The record presently indicates the following assignments and 
their timeframes:

Dates:
Assignments:
July 12 to September 17, 1965 
Recruit Training;
September 28, 1965
Transferred to Buffalo Base, 
Buffalo, New York;
February 8, 1967
Transferred to Great Lakes, 
Illinois (for 98 days of 
school);
June 1967
Transferred to Coast Guard 
Academy, New London, 
Connecticut (for 56 days of 
school);
August 8, 1967
Transferred to "New York 
Base;"
October 25, 1968
Reports to Alameda, 
California
November 2, 1968
Assigned to vessel 
"Planetree;"
February 24, 1970
Temporary Duty to Honolulu, 
Hawaii, "base;"
July 22, 1970
Reports to Alameda, 
California

Because any attempt at corroboration of the claimed stressors 
must be tailored to the specific dates and places to which he 
was assigned, the veteran will be required to provide a 
detailed accounting of his permanent and temporary duty 
postings to assist the RO in its efforts to research his 
claimed stressors.

In August 2001 and February 2003, the veteran proffered 
information as to possibly missing service records and the 
names of in-service witnesses who could verify his account of 
the claimed in-service stressors.  As to the latter, the 
veteran has provided information as to the names and possible 
locations of witnesses who served with him.

Under the VCAA, VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A § 5103A(a).  Whenever VA, 
after making such reasonable efforts, is unable to obtain all 
of the relevant records sought, it shall notify the claimant 
that it is unable to obtain the records, and shall (A) 
identify the records it is unable to obtain; (B) briefly 
explain the efforts that it made to obtain those records; and 
(C) describe any further action to be taken with respect to 
the claim.  38 U.S.C.A § 5103A(b).  

The RO is requested to conduct a search of any appropriate 
records depositories to ascertain if the records cited by the 
veteran exist and if so, will retrieve copies of them for 
inclusion into the record.  Further, as to the individuals 
identified by the veteran in his February 2003 submission who 
would substantiate the claimed stressors, the RO will make a 
reasonable attempt to assist the appellant in locating these 
individuals and, if located, soliciting any information from 
them in corroboration of the claimed stressors.  

As noted above, a further predicate to a grant of service 
connection for PTSD is that there must be a diagnosis of the 
disorder.  In this regard, the record contains medical 
opinions indicating that the veteran has, and does not have 
the disorder in question.  The Board is of the opinion that 
following receipt of the information that is outlined above, 
the veteran should undergo a comprehensive psychiatric 
examination to ascertain whether he has PTSD, or any other 
psychiatric disorder that was caused by any incident of his 
military service.  

It is critical that in addition to conducting any appropriate 
clinical testing, observation, and interview of the veteran, 
the examiners review the veteran's claims folder, including 
(1) the results of any efforts undertaken to substantiate the 
veteran's claimed stressors and (2) all previous psychiatric 
treatment records and opinions.  If PTSD or any other 
psychiatric disorder is diagnosed and is related to service, 
it is also critical that the examiners specify to which 
claimed stressor, or other incident of military service, the 
veteran's claimed disorder was caused.

As to the stressors claimed by the veteran, the record 
presently contains the veteran's service personnel and 
service medical records which reveal that in November 1965, 
he was bitten by a dog while performing physical fitness 
training.  He was noted to have received a superficial 
laceration to the leg.  The wound was cleaned with soap and 
water.

A service department medical record indicates that on 
February 10, 1970, the  veteran was hospitalized for 
observation.  It was indicated that on February 8, 1970, the 
veteran made a suicide gesture by swallowing phenobarbital 
tablets after a quarrel with his wife and after having been 
absent from his vessel to resolve his domestic differences.  
Apparently, when the veteran was held in the "brig" due to 
his unauthorized leave of absence, he slashed his wrist with 
a razor blade.  During the course of the hospitalization, he 
was diagnosed as having an emotionally unstable personality 
which was manifested by poor impulse control, poor judgment, 
emotional lability and stress.    

In a psychiatric consultation request dated in March 1970, it 
was noted that the veteran had a "history of physically 
aggressive behavior against [his] wife," and that he had 
been evaluated at an Army hospital to assess whether he was 
competent to stand trial.  It was requested that the 
psychiatric consultant provide an evaluation as to what 
treatment would be beneficial to the veteran.

The psychiatric consultant reported that upon his review, the 
veteran had severe personality problems and deficits, but 
that he did not have a psychiatric illness.  The consultant 
further observed that the veteran had an emotionally unstable 
personality.  

In April 1970, the veteran underwent a service department 
psychiatric examination.  Although a service department 
psychiatrist observed that no further attempt at 
rehabilitation be undertaken, the veteran underwent regular 
discharge from active duty at the conclusion of his period of 
service in July 1970.  

The veteran has also claimed, as a stressor that caused his 
PTSD, psychiatric residuals from an in-service automobile 
accident.  A service department line of duty investigation 
report indicates that on February 27, 1970, while driving his 
car, the veteran attempted to adjust his rearview mirror.  As 
he did so, he struck the curve of the road, causing him to 
lose control of the vehicle and strike a trailer that was 
parked off the side of the road.  Upon admission to the 
military hospital for observation, it was noted that the 
veteran was intoxicated.  He was treated for small 
lacerations about the mouth and chest and back pain.  

The veteran's July 1970 report of medical examination prior 
to his release from active duty reflects that at that time, 
he was noted to have an "emotionally unstable personality."  

Given these matters, the claims are therefore REMANDED for 
the following actions:

1.  The RO should advise the veteran and 
through his representative of what 
evidence would substantiate his claims in 
accordance with the provisions of the 
VCAA, and advise them of the division of 
responsibility for obtaining any relevant 
evidence in this case.  Contemporaneous 
with this advisement, the RO should 
ascertain if the veteran has received any 
VA, non-VA, or other medical treatment 
for the disorders at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should request from the 
veteran a detailed statement of his 
permanent and all temporary duty 
assignments; including dates, places, and 
duty positions.  In particular, the 
veteran should provide an accounting of 
all vessels to which he was assigned, 
either on a temporary or permanent 
posting, the dates of such assignments, 
and an account as to which if any of the 
claimed stressors occurred on such 
vessels. 

3.  After, and only after receipt of the 
veteran's response to the above-
inquiries, the RO should provide all 
reasonable assistance to the veteran to 
locate the individuals named in the 
veteran's February 2003 letter, subject 
to the provisions of the Privacy Act.  
Whether the individuals are located or 
not, the RO should advise the veteran of 
its efforts.   

4.  Further after, and only after receipt 
of the veteran's response to the above-
inquiries, the RO should also contact any 
appropriate records depositories and 
request copies of any deck logs, after-
action reports, cruise summaries, 
accident investigation reports, and any 
other relevant documents to corroborate 
the veteran's claimed stressors.   If any 
records cited by the veteran and not 
currently found in the claims folder are 
not located by the RO in this effort, the 
veteran will be so advised in accordance 
with the provisions of the VCAA.

5.  The RO should afford the veteran a 
comprehensive psychiatric examination 
conducted by two mental health care 
professionals to ascertain whether the 
veteran has PTSD, or any psychiatric 
disorder that was caused by any incident 
of his military service.  The RO should 
ensure that the following considerations 
govern:

a.  The veteran's claims folder, and 
a copy of this remand, should be 
reviewed by the examiners who will 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand;  

b.  The examiners are reminded that 
the summary of the veteran's in-
service history as stated above does 
not relieve them of reviewing the 
claims folder, conducting an 
interview with the veteran, and 
commenting upon the significance of 
any consistency, inconsistency, or 
other relevant factor which they 
deem important to their opinion;

c.  The examiners should render an 
opinion as to whether the veteran 
has PTSD, or any psychiatric or 
mental disorder, that was caused by 
any incident of his military 
service.  If so, the examiners 
should state the specific and 
verified in-service incidents giving 
rise to the disorder in question.  

6.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, the 
RO shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).   In particular, the veteran is advised that 
under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C.A. 
§ 5107(a); see Wamhoff v. Brown, 8 Vet. App. 517 (1996).  

The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to provide the specific 
substantiating information requested by this remand, and or 
fail to fully cooperate in the RO's efforts with regard to a 
psychiatric examination, or otherwise fail to comply with the 
RO's efforts to develop this claim without good cause may 
result in the claim being considered on the evidence now of 
record or denied.

The Board calls the RO's attention to the provisions of 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).  In accordance with this provision, as well as 
that of the VCAA and Stegall, the RO should ensure that any 
medical examination is directly responsive to the inquiries 
posed above. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



